EXHIBIT32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Jiu Feng Investment Hong Kong Ltd. (the “Company”) on Form10-K for the year ended February 28, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert Ireland, Chief Financial Officer (Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a)or 15(d)of the SecuritiesExchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 30, 2013 By: /s/ Robert Ireland Robert Ireland Chief Financial Officer (Principal Financial Officer)
